    Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 1 of 20 PageID# 1


                                                                                               FILED
                                                                                          IN OPEN COURT
                     IN THE UNITED STATES DISTRICT COURT FOR T)HE

                              EASTERN DISTRICT OF VIRGINIA
                                                                                              - 7 2019
                                                                                     CLERK U.S. DISTRICT COURT
                                      Alexandria Division                              ALEXANDRIA, VIRGINIA



 UNITED STATES OF AMERICA                              Case No. l:19-CR-70


                V.                                     Counts 1-II: 18 U.S.C. § 1343
                                                       (Wi]
 BRIAN THOMAS REYNOLDS,
                                                                OtR SEAL
                Defendant.                             Forfeiture Notice


                                          INDICTMENT


                            March 2019 Term - at Alexandria, Virginia

                                          COUNTS 1-11


                                           (Wire Fraud)

       THE GRAND JURY CHARGES THAT:


                                    Introductory Allegations


       At all times material to this Indictment, unless otherwise specified below:

        1.     Defendant BRIAN THOMAS REYNOLDS resided in Leesburg, Virginia, within

the Eastern District of Virginia.

       2.      Company A was a limited liability company formed in the Commonwealth of

Virginia in or around 2016. Company A maintained its principal office in Sterling, Virginia,

within the Eastem District of Virginia.

       3.      Company A operated Newspaper A,a newspaper that was based in the

Commonwealth of Virginia. Newspaper A maintained its principal office in Sterling, Virginia.
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 2 of 20 PageID# 2
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 3 of 20 PageID# 3
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 4 of 20 PageID# 4
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 5 of 20 PageID# 5
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 6 of 20 PageID# 6
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 7 of 20 PageID# 7
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 8 of 20 PageID# 8
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 9 of 20 PageID# 9
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 10 of 20 PageID# 10
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 11 of 20 PageID# 11
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 12 of 20 PageID# 12
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 13 of 20 PageID# 13
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 14 of 20 PageID# 14
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 15 of 20 PageID# 15
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 16 of 20 PageID# 16
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 17 of 20 PageID# 17
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 18 of 20 PageID# 18
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 19 of 20 PageID# 19
Case 1:19-cr-00070-LO Document 1 Filed 03/07/19 Page 20 of 20 PageID# 20
